United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1820
                                    ___________

Cleveland Parker, Jr.                    *
                                         *
                  Appellant,             *
                                         *
       v.                                *
                                         *
G. Tillar, Sgt., Cummins Unit,           *
Arkansas Department of Correction;       *
J. Moore, Cummins Unit, Arkansas         *
Department of Correction; A. J. Hall,    *
Cummins Unit, Arkansas Department        *
of Correction; Parker, Lt., Cummins      *
Unit, Arkansas Department of             *
Correction; D. W. Tate, Captain,         *   Appeal from the United States
Cummins Unit, Arkansas Department        *   District Court for the
of Correction; C. Witherspoon, Sgt.,     *   Eastern District of Arkansas.
Cummins Unit, Arkansas Department        *
of Correction,                           *        [UNPUBLISHED]
                                         *
                  Appellees,             *
                                         *
---------------
                                         *
Cleveland Parker, Jr.,                   *
                                         *
                  Appellant,             *
                                         *
       v.                                *
                                         *
Elvis Brown, Sgt., Cummins Unit,         *
Arkansas Department of Correction,       *
Originally sued as: Ed Brown; Talbot      *
Falls, Lt., Cummins Unit, Arkansas        *
Department of Correction, originally      *
sued as T Falls; Percy Sargent, Sgt.,     *
Cummins Unit, Arkansas Department         *
of Correction, originally sued as P       *
Sargent; Glen Harden, CO-1, Cummins       *
Unit, Arkansas Department of              *
Correction, originally sued as C          *
Harden; D. W. Tate, Supervisor of 14,     *
16 and East Building of Cummins           *
Unit, Arkansas Department of              *
Correction; A. J. Hall, Chief of          *
Security, Cummins Unit, Arkansas          *
Department of Correction; Tillar, Sgt.,   *
Cummins Unit, Arkansas Department         *
of Correction; C. Witherspoon, Sgt.,      *
Cummins Unit, Arkansas Department         *
of Correction; Parker, Lt., Cummins       *
Unit, Arkansas Department of              *
Correction; J. Moore, Cummins Unit,       *
Arkansas Department of Correction,        *
                                          *
            Appellees.                    *

                                  ___________

                         Submitted: February 19, 1999
                             Filed: February 23, 1999
                                  ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.


                                          -2-
       Cleveland Parker appeals from the District Court’s1 order dismissing with
prejudice his civil rights action following an evidentiary hearing. After carefully
reviewing the record and the parties’ briefs, we conclude that the District Court did
not err in dismissing Parker’s complaint. Accordingly, we affirm the judgment of the
District Court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Elsiejane Trimble Roy, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -3-